Citation Nr: 1028966	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for Entitlement to service connection for spinal 
cord cervical spondylosis with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to June 1961. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

In his substantive appeal (VA Form 9), received in May 2007, the 
Veteran requested either a Travel Board or Videoconference 
Hearing with a Veterans' Law Judge.  Although VACOLS (Veterans 
Appeals Control and Locator System) shows that the Veteran was 
scheduled for, but did not report for a videoconference hearing 
on May 30, 2008, there is absolutely no record in the claims 
folder showing that the Veteran was informed of the place, date 
and time of the hearing.  When a hearing is scheduled, the person 
requesting it will be notified of its time and place, and of the 
fact that the Government may not assume any expense incurred by 
the appellant, the representative or witnesses attending the 
hearing  38 C.F.R. § 20.702(b) (2009).  

Because it is uncertain that all due process procedures were 
followed, the Veteran should be afforded another opportunity to 
appear for a Travel Board or videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and 
schedule a Travel Board or videoconference 
hearing.  He is to be properly notified of 
the place, date and time of the hearing, 
and a copy of the notification is to be 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


